IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


RICHARD A. POPLAWSKI,                   :   No. 69 MAP 2022
                                        :
                     Appellant          :   Appeal from the Commonwealth
                                        :   Court Order dated May 6, 2022 at
                                        :   No. 135 MD 2021.
             v.                         :
                                        :
                                        :
NOAH MARLIER, ESQUIRE & MICHELLE        :
L.N.U., EMPLOYEE,                       :
                                        :
                     Appellees          :


                                 ORDER


PER CURIAM                                     DECIDED: December 21, 2022
     AND NOW, this 21st day of December, 2022, the Order of the Commonwealth

Court is AFFIRMED.